Exhibit 10.6
 
 
CentralBank
  and Trust CO



PROMISSORY NOTE




Principal
$3,2000,000.00
Loan Date
10-21-2015
Maturity
10/21/2016
Loan No.
4025635
Call / Coll
Account
464285184
Officer
SDR
Initials
References in the boxes above are for Lender's use only and not limit the
applicability of this document to any particular loan or item.
Any item above containing **** has been omitted due to text length limitation.

 
Borrower: 
INTEGRITY CAPITAL INCOME FUND, INC.
13540 MEADOWGRASS DR. STE. 100
COLORADO SPRINGS, CO 80921-3006
 
Lender:
CENTRAL BANK AND TRUST CO
CENTRAL PLAZA EAST
700 EAST 30TH AVE
P. O. BOX 1366
HUTCHINSON, KS  67504-1366
 
 
 
 
 
 
 
Principal Amount:  $3,200,000.00
 
 
Date of Note: October 21, 2015

 
PROMISE TO PAY. INTEGRITY CAPITAL INCOME FUND, INC. ("Borrower") promises to pay
to CENTRAL BANK AND TRUST CO ("Lender"), or order, in lawful money of the United
States of America, the principal amount of Three Million Two Hundred Thousand &
00/100 Dollars ($3,200,000.00) or so much as may be outstanding, together with
interest on the unpaid outstanding principal balance of each advance, calculated
as described in the "INTEREST CALCULATION METHOD" paragraph using an interest
rate of 4.850%.  Interest shall be calculated from the date of each advance
until repayment of each advance. The interest rate may change under the  terms
and  conditions  of  the "INTEREST AFTER DEFAULT" section.


PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on October 21, 2016. In addition, Borrower will
pay regular quarterly payments of all accrued unpaid interest due as of each
payment date, beginning January 21, 2016, with all subsequent interest payments
to be due on the same day of each quarter after that.  Unless otherwise agreed
or required by applicable law, payments will be applied first to any accrued
unpaid interest; then to principal; then to any escrow or reserve account
payments as required under any mortgage, deed of trust, or other security
instrument or security agreement securing this Note; and then to any late
charges. Borrower will pay Lender at Lender's address shown above or at such
other place as Lender may designate in writing.


INTEREST CALCULATION METHOD.  Interest on this Note is computed on a  365/360
basis; that is, by applying the ratio of the interest rate  over a year of  360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this  Note is computed using this method.  This calculation method results in a 
higher effective interest rate than the numeric interest rate stated in this
Note.
 
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked "paid in full"
"without recourse", or similar language.  If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment Instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
CENTRAI. BANK AND TRUST CO, 700 EAST 30TH AVE, PO BOX 1366 HUTCHINSON, KS  
67504-1366.


LATE CHARGE. If a payment is 16 days or more late. Borrower will be charged
0.750% of the unpaid portion of the regularly scheduled payment or $25.00,
whichever is greater.


INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the total sum due under this Note will continue to accrue interest at
the interest rate under this Note.


DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:
 
Payment Default. Borrower falls to make any payment when due under this Note.
 
Other Defaults.   Borrower falls to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.


Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.


False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at time
made or furnished or becomes false or misleading at any time thereafter.


Insolvency.  The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.


Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or  a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.


Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety or accommodation party of any of the
Indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the Indebtedness evidenced by this Note.


Change in Ownership.  Any change in ownership of twenty-five percent (25%} or
more of the common stock of Borrower.


Adverse Change.  A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.


CHANGE IN OWNERSHIP.
"Change in Ownership" as stated under the DEFAULT section of this Promissory
Note IS NOT APPLICABLE.
 
PURPOSE OF LOAN. Provide Operating Revolving Line of Credit for fund..


ADDITIONAL TERMS. As Per Business Loan Agreement dated 10-21-2015


LENDER'S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.


EXPENSES. If Lender institutes any suit or action to enforce any of the terms of
this Note, Lender shall be entitled to recover Lender's reasonable expenses that
Lender incurs on realizing on the Collateral.  Whether or not any court action
is involved, all reasonable expenses Lender incurs that in Lender's opinion are
necessary at any time for the protection of its interest or the the enforcement
of its rights shall become a part of the loan payable on demand and shall bear
interest at the Note rate from the date of the expenditure until repaid. 
Expanses covered by this paragraph include, without limitation, Lender's legal
expenses whether or not there is a lawsuit, including expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals, and any court costs and collection agency fees.
 

--------------------------------------------------------------------------------









 
                                                                                                                          
 
Loan No: 4025635
PROMISSORY NOTE
(Continued)    
Page 2

 

 
JURY WAIVER.  Lender and Borrower hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Borrower
against the other.


GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Kansas
without regard to its conflicts of law provisions.  This Note has been accepted
by Lender in the State of Kansas.


CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of RENO County.  State of Kansas.


RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right or setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future. 
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts.


COLLATERAL.  Borrower acknowledges this Note is secured by

Commercial Security Agreement dated 10-21-2015


LINE OF CREDIT. This Note evidences a revolving line of credit.  Advances under
this Note, as well as directions for payment from Borrower's accounts, may be
requested orally or in writing by Borrower or by an authorized person.  Lender
may, but need not, require that all oral requests be confirmed in writing. 
Borrower agrees to be liable for a sums either:   (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower's accounts with the Lender.  The unpaid principal balance owing on this
Note at any time may be evidenced by endorsements on this Note or by Lender's
internal records, including dally computer print-outs.


SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.


NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES. 
Borrower may notify Lender if Lender reports any inaccurate information about
Borrower's account(s) to a consumer reporting  agency.  Borrower's written
notice describing the specific inaccuracy(ies) should be sent to Lender at the
following address: CENTRAL BANK AND TRUST CO, 700 EAST 30TH AVE, P.0. BOX 1366
HUTCHINSON, KS 67504-1366.


GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, protest and notice of dishonor. 
Upon any change in the terms of this Note, and unless otherwise expressly stated
in writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability.  All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fall
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone.  All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.
 
Borrower's Initials
 
NO ORAL AGREEMENTS. This written agreement is the final expression of the
agreement between Lender and Borrower and may not be contradicted by evidence of
any prior oral agreement or of a contemporaneous oral agreement between Lender
and Borrower.
 
_______
Borrower's Initials     
NONSTANDARD TERMS.  The following space contains all nonstandard terms,
including all previous agreements, if any between Lender and Borrower:
 
  RBR                WRF          
 Randy            Wendy
Lender's Initials
 
 
 
    SR    
 
 
 
By initialing the boxes to the left, Lender and Borrower affirm that no
unwritten oral agreement exists between them.
 


 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE.   BORROWER AGREES TO THE TERMS OF THE NOTE.


BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.


BORROWER:


INTEGRITY CAPITAL INCOME FUND, INC.

            By:
/s/ RANDALL B. RUSH
  By:
/s/ WENDY R. FISHER
   
RANDALL B. RUSH, Treasurer & Chief Financial    
Officer of INTEGRITY CAPITAL INCOME FUND, INC.
   
WENDY R. FISHER, Secretary & Chief Operating
Officer of INTEGRITY CAPITAL INCOME FUND, INC.
   
 
   
 
 


 
LENDER:
 
 
CENTRAL BANK AND TRUST CO

            X
/s/ STEVEN D. REMPEL
 
 
   
STEVEN D. REMPEL, Senior Vice President
   
 
   
 
   
 
 


 
                                                                  



--------------------------------------------------------------------------------



DISBURSEMENT REQUEST AND AUTHORIZATION


Principal
$3,2000,000.00
Loan Date
10-21-2015
Maturity
10/21/2016
Loan No.
4025635
Call / Coll
Account
464285184
Officer
SDR
Initials
References in the boxes above are for Lender's use only and not limit the
applicability of this document to any particular loan or item.
Any item above containing **** has been omitted due to text length limitation.

 
 
Borrower: 
INTEGRITY CAPITAL INCOME FUND, INC.
13540 MEADOWGRASS DR. STE. 100
COLORADO SPRINGS, CO 80921-3006
 
Lender:
CENTRAL BANK AND TRUST CO
CENTRAL PLAZA EAST
700 EAST 30TH AVE
P. O. BOX 1366
HUTCHINSON, KS  67504-1366
 
 
 
 
 

 


 
LOAN TYPE.  This a Fixed Rate (4.850%) Nondisclosable Revolving Line of Credit
Loan to a Corporation  for $3,200,000.00 due on October 21. 2016.


PRIMARY PURPOSE OF LOAN.  The primary purpose of this loan is


☐  Personal, Family, or Household Purposes or Personal Investment.


☒  Business (Including Real Estate Investment).


SPECIFIC PURPOSE.  The specific purpose of this Loan is:  Provide Operating
Revolving Line of Credit for fund.


DISBURSEMENT INSTRUCTIONS. Borrower understands that no Joan proceeds will be
disbursed until all of Lender's conditions for making the loan have been
satisfied.   Please disburse the loan proceeds of $3,200,000.00 as follows:
 
Undisbursed Funds:
 
 
$3, 198,992.00
 
Other Charges Financed:
 
 
$1,008.00
 
$8.00 UCC-1 Filing Fee with Colorado Secretary of State
       
$1,000.00  Loan Origination Fee
       
Note Principal:
 
 
$3,200,000.00
 



 
FINANCIAL CONDITION.  BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER'S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER'S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION 1S DATED OCTOBER 21, 2015.


BORROWER:




INTEGRITY CAPITAL INCOME FUND, INC.


 

            By:
/s/ RANDALL B. RUSH
  By:
/s/ WENDY R. FISHER
   
RANDALL B. RUSH, Treasurer & Chief Financial    
Officer of INTEGRITY CAPITAL INCOME FUND, INC.
   
WENDY R. FISHER, Secretary & Chief Operating
Officer of INTEGRITY CAPITAL INCOME FUND, INC.
   
 
   
 
 


 
 
 

--------------------------------------------------------------------------------









CORPORATE  RESOLUTION TO  BORROW / GRANT  COLLATERAL


Principal
$3,2000,000.00
Loan Date
10-21-2015
Maturity
10/21/2016
Loan No.
4025635
Call / Coll
Account
464285184
Officer
SDR
Initials
References in the boxes above are for Lender's use only and not limit the
applicability of this document to any particular loan or item.
Any item above containing **** has been omitted due to text length limitation.

 
 
Borrower: 
INTEGRITY CAPITAL INCOME FUND, INC.
13540 MEADOWGRASS DR. STE. 100
COLORADO SPRINGS, CO 80921-3006
 
Lender:
CENTRAL BANK AND TRUST CO
CENTRAL PLAZA EAST
700 EAST 30TH AVE
P. O. BOX 1366
HUTCHINSON, KS  67504-1366
 
 
 
 
 

 




WE, THE UNOERSIGNED, DO HEREBY CERTIFY AND STATE UNDER PENALTY OF PERJURY THAT:


THE CORPORATION'S EXISTENCE.  The complete and correct name of the Corporation
is INTEGRITY CAPITAL INCOME FUND, INC. ("Corporation"). The Corporation is a
corporation for  profit which is, and at all times shall be duly organized,
validly existing, and in good standing under and by virtue of the laws of the
State of Colorado.  The Corporation is duly authorized to transact business in
all other states in which the Corporation is doing business, having obtained all
necessary filings, governmental licenses and approvals for each slate in which
the Corporation is doing business.   Specifically, the Corporation is, and at
all times shall be, duly qualified as a foreign corporation in all states in
which the failure to so qualify would have a material adverse effect on its
business or financial condition.  The Corporation has the full power and
authority to own its properties and to transact the business in which it is
presently engaged or presently proposes to engage. The Corporation maintains an
office at 13540 MEAOOWGRASS DR. STE. 100, COLORADO SPRINGS. CO 80921-3006. 
Unless the Corporation has designated otherwise in writing, the principal office
is the office at which the Corporation keeps its books and records.  The
Corporation will notify Lender  prior to any change in the location of the
Corporation's state of organization or any change in the Corporation's name. 
The Corporation shall do all things necessary to preserve and to keep in full
force and effect its existence, rights and privileges, and shall comply with all
regulations, rules, ordinances, statutes, orders and decrees of any governmental
or quasi-governmental authority or court applicable to the Corporation and the
Corporation's business activities.


RESOLUTIONS ADOPTED.  At a meeting of the Directors of the Corporation, or if
the Corporation is a close corporation having no Board of Directors then at a
meeting of the Corporation's shareholders, duty called and held on  , at which a
quorum was present and voting , or by other duly authorized action in lieu of a
meeting, the resolutions set forth in this Resolution were adopted.


OFFICERS. The following named persons are officers of INTEGRITY CAPITAL INCOME
FUND, INC.:
 
NAMES
TITLES
AUTHORIZED ACUTAL SIGNATURES
 
 
 
 
ERIC S. DAVIS
President & Chief Compliance Officer
Y
/s/ Eric S. Davis
 
 
 
 
RANDALL B. RUSH
Treasurer & Chief Financial Officer
Y
/s/ Randall B. Rush
 
 
 
 
WENDY R. FISHER
Secretary & Chief Operating Officer
Y
/s/ Wendy R. Fisher
 
 
 
 

 


ACTIONS AUTHORIZED.  Any two (2) of the authorized persons listed above may
enter into any agreements of any nature with Lender, and those agreements will
bind the Corporation. Specifically, but without limitation, any two (2) of such
authorized persons are authorized, empowered, and directed to do the following
for and on behalf of the Corporation:


Borrow Money.  To borrow, as a cosigner or otherwise, from time to time from
Lender, on such terms as may be agreed upon between the Corporation and Lender,
such sum or sums of money as in their judgment should be borrowed, without
limitation.


Execute Notes.  To execute and deliver to Lender the promissory note or notes,
or other evidence of the Corporation's credit accommodations, on Lender's forms.
at such rates of interest and on such terms as may be agreed upon, evidencing
the sums of money so borrowed or any of the Corporation's Indebtedness to Lender
and also to execute and deliver to Lender one or more renewals, extensions,
modifications, refinancings, consolidations, or substitutions for one or more or
the notes, any portion or the notes, or any other evidence of credit
accommodations.
 
Grant Security.  To mortgage, pledge, transfer, endorse, hypothecate, or
otherwise encumber and deliver to Lender any property now or hereafter belonging
to the Corporation or in which the Corporation now or hereafter may have an
interest, including without limitation all of the Corporation's real property
and all of the Corporation's personal property (tangible or intangible), as
security for the payment of any loans or credit accommodations so obtained, any
promissory notes so executed (including any amendments to or modifications,
renewals, and extensions of such promissory notes), or any other or further
Indebtedness of the Corporation to Lender at any time owing, however the same
may be evidenced.  Such property may be mortgaged, pledged, transferred,
endorsed, hypothecated or encumbered at the time such loans are obtained or such
Indebtedness is incurred, or at any other time or times, and may be either in
addition to or in lieu of any property theretofore mortgaged, pledged,
transferred, endorsed, hypothecated or encumbered.


Execute Security Documents.  To execute and deliver to Lender the forms of
mortgage, deed of trust, pledge agreement, hypothecation agreement, and other
security agreements and financing statements which Lender may require and which
shall evidence the terms and conditions under and pursuant to which such liens
end encumbrances, or any of them, are given; and also to execute end deliver to
Lender any other written Instruments, any chattel paper, or any other
collateral, of any kind or nature, which Lender may deem necessary or proper in
connection with or  pertaining to the  giving of the liens and encumbrances. 
Notwithstanding the foregoing, any one of the above authorized persons may
execute, deliver, or record financing statements.


Negotiate items.  To draw, endorse, and discount with Lender all drafts, trade
acceptances, promissory notes, or other evidences of Indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either receive cash for the same or to cause such proceeds to be credited to
the Corporation's account with Lender, or to cause such other disposition of the
proceeds derived therefrom as they may deem advisable.


Further Acts.  In the case of lines of credit , to designate additional or
alternate individuals as being authorized to request advances under such lines,
and in all cases, to do and perform such other acts and things, to pay any and
all fees and costs, and to execute and deliver such other documents and
agreements, including agreements waiving the right to a trial by jury, as the
officers may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of this Resolution.


ASSUMED BUSINESS NAMES.  The Corporation has filed or recorded all documents or
filings required by law relating to all assumed business names used by the
Corporation, excluding the name of the Corporation, the following is a complete
list of all assumed business names under which the Corporation does business: 
None.


NOTICES TO LENDER.  The Corporation will promptly notify Lender in writing at
Lender's address shown above (or such other addresses as Lender may designate
from time to time) prior to any (A) change in the Corporation's name; (B) change
in the Corporation's assumed business name(s); (C) change in the management of
the Corporation; (D) change in the authorized signer(s); (E) change in the
Corporation's principal office address; (F) change in the Corporation's state of
organization; (G} conversion of the Corporation to a new or different type of
business entity; or (H) change in any other aspect of the Corporation that
directly or indirectly relates to any agreements between the Corporation and
Lender.  No change in the Corporation's name or state of organization will take
effect until after Lender has received notice.


CERTIFICATION CONCERNING OFFICERS AND RESOLUTIONS.  The officers named above are
duly elected, appointed, or employed by or for the Corporation, as the case may
be, and occupy the positions set opposite their respective names. This
Resolution now stands of record on the books of the Corporation, is in full
force and effect, and has not been modified or revoked in any manner whatsoever.


NO CORPORATE SEAL.  The Corporation has no corporate seal, and therefore, no
seal s affixed to this Resolution.


CONTINUING VALIDITY. Any and all acts authorized pursuant to this Resolution and
performed prior to the passage of this resolution are hereby ratified and
approved.  This Resolution shall be continuing, shall remain in full force and
effect and Lender may rely on it until written notice of its revocation shall
have been delivered to and received by Lender at Lender's address shown above,
or such addresses as Lender may designate from time to time).  Any such notice
shall not affect any or the Corporation's agreements or commitments in effect at
the time notice is given.


IN TESTIMONY WHEREOF, we have hereunto set our hand and attest that the
signatures set opposite the names listed above are their genuine signatures.


We each have read all the provisions of this Resolution, and we each personally
and on behalf of the Corporation certify that all statements and

--------------------------------------------------------------------------------

                                                                                                                          
 
Loan No: 4025635
CORPORATE  RESOLUTION TO  BORROW / GRANT  COLLATERAL
(Continued)    
Page 2

 

 

 
representations made in this Resolution are true and correct.  This Corporate
Resolution to Barrow / Grant Collateral is dated October 21, 2015.
 

  CERTIFIED TO AND ATTESTED BY:        
 
/s/ ERIC S. DAVIS    
ERIC S. DAVIS, President & Chief Compliance Officer
Of INTEGRITY CAPITAL INCOME FUND, INC.
       

 
 

  CERTIFIED TO AND ATTESTED BY:        
 
/s/ RANDALL B. RUSH    
RANDALL B. RUSH, Treasurer & Chief Financial Officer
Of INTEGRITY CAPITAL INCOME FUND, INC.
       

 
 

  CERTIFIED TO AND ATTESTED BY:        
 
/s/ WENDY R. FISHER    
WENDY R. FISHER, Secretary & Chief Operating Officer
Of INTEGRITY CAPITAL INCOME FUND, INC.
       

 
 
STATE OF COLORADO
)
 
) ss
COUNTY OF EL PASO  
)

 


Subscribed and sworn to before me on this 30th day of October, 2015 by Eric S.
Davis, Randall B. Rush and Wendy R. Fisher as President, CFO, COO of Integrity
Capital Income Fund.


Witness my hand and official seal.




My commission expires: 4/19/2019


/s/CATHY A. OMDAL                    
Notary Public                            
 
CATHY A. OMDAL
NOTARY PUBLIC
STATE OF COLORADO
NOTARY ID # 20074015884
MY COMMISSION EXPIRES APRIL 19, 2019


 


NOTE:  If the officers signing this Resolution are authorized by the foregoing
document as one of the officers authorized to act on the Corporation's behalf,
it is advisable to have this Resolution signed by at least one non-authorized
officers of  the Corporation.







--------------------------------------------------------------------------------



 
 
CentralBank
  and Trust CO



BUSINESS LOAN AGREEMENT


Principal
$3,2000,000.00
Loan Date
10-21-2015
Maturity
10/21/2016
Loan No.
4025635
Call / Coll
Account
464285184
Officer
SDR
Initials
References in the boxes above are for Lender's use only and not limit the
applicability of this document to any particular loan or item.
Any item above containing **** has been omitted due to text length limitation.

 
 
Borrower: 
INTEGRITY CAPITAL INCOME FUND, INC.
13540 MEADOWGRASS DR. STE. 100
COLORADO SPRINGS, CO 80921-3006
 
Lender:
CENTRAL BANK AND TRUST CO
CENTRAL PLAZA EAST
700 EAST 30TH AVE
P. O. BOX 1366
HUTCHINSON, KS  67504-1366
 
 
 
 
 

 


THIS BUSINESS LOAN AGREEMENT dated October 21, 2015, is made and executed
between INTEGRITY CAPITAL INCOME FUND, INC. ("Borrower") and CENTRAL BANK AND
TRUST CO  ("Lender"} on the following terms and conditions.  Borrower has
received prior commercial loans from Lender or has applied to Lender for a
commercial loan or loans or other financial accommodations, including those
which may be described on any exhibit or schedule attached to this Agreement. 
Borrower understands and agrees that: (A) in granting, renewing, or extending
any loan, Lender is relying upon Borrower's representations, warranties, and
agreements as set forth in this Agreement; (B) the granting, renewing, or
extending of any Loan by Lender at all times shall be subject to Lender's sole
judgment and discretion; and (C) all such Loans shall be and remain subject to
the terms and conditions of this Agreement.


TERM.  This Agreement shall be effective as of October 21, 2015, and shall
continue in full force and effect until such time as all of Borrower's Loans in
favor of Lender have been paid in full, including principal, interest, costs,
expenses, attorneys' fees, and other fees and charges, or until such time as the
parties may agree in writing to terminate this Agreement.


CONDITIONS PRECEDENT TO EACH ADVANCE.  Lender's obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender's satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents.


Loan Documents.  Borrower shall provide to Lender the following documents for
the Loan: (1) the Note; (2) Security Agreements granting to Lender security
interests in the Collateral; (3)   financing statements and all other documents
perfecting Lender's Security Interests; (4) evidence of insurance as required
below; (5) together with all such Related Documents as Lender may require for
the Loan; all in form and substance satisfactory to Lender and Lender's counsel.


Borrower's Authorization.  Borrower shall have provided in form and substance
satisfactory to Lender properly certified resolutions, duly authorizing the
execution and delivery of this Agreement, the Note and the Related Documents. 
in addition. Borrower shall have provided such other resolutions,
authorizations, documents and instruments as Lender or its counsel, may require.


Payment of Fees and Expenses.  Borrower shall have paid to Lender all fees,
charges, and other expenses which are then due and payable as specified in this
Agreement or any Related Document.


Representations and Warranties.  The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct
 
No Event of Default.  There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.


REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants to Lender, as
of the date of this Agreement, as or the date or each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:
 
Organization.  Borrower is a corporation for profit which is, and at all times
shall be duly organized, validly existing, and in good standing under and by
virtue of the laws of the State of Colorado.   Borrower is duly authorized to
transact business in all other states in which Borrower is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which Borrower is doing business.  Specifically, Borrower is, and
at all times shall be, duly qualified as a foreign corporation in any states in
which the failure to so qualify would have a material adverse affect on its
business or financial condition.  Borrower has the full power and authority to
own its properties and to transact the business in which it is presently engaged
or presently proposes to engage.  Borrower maintains an office at 13540
MEADOWGRASS DR. STE. 100, COLORADO SPRINGS, CO 80921-3006, Unless Borrower has
designated otherwise in writing, the principal office is the office at which
Borrower keeps its books and records including its records concerning the
Collateral.  Borrower will notify Lender prior to any change in the location of
Borrower's state of organization or any change in Borrower's name.  Borrower
shall  do all things necessary to preserve and to keep in full force and effect
its existence, rights and privileges, and shall comply with all regulations,
rules, ordinances, statutes, orders and decrees of any governmental or
quasi-governmental authority or court applicable to Borrower and Borrowers
business activities.


Assumed Business Names.  Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower. 
Excluding the name of Borrower, the following is a complete list of all assumed
business names under which Borrower does business: None.


Authorization. Borrower's execution, delivery, and performance of this Agreement
and all the Related Documents have been duly authorized by all necessary action
by Borrower and do not conflict with, result in a violation of, or constitute a
default under (1) any provision of (a) Borrower's articles of incorporation or
organization, or bylaws, or (b) any agreement or other instrument binding upon
Borrower or (2)  any law, governmental regulation, court decree, or order
applicable to Borrower or to Borrower's properties.


Financial Information.  Each of Borrower's financial statements supplied to
Lender truly and completely disclosed Borrower's financial condition as of the
date of the statement, and there has been no material adverse change in
Borrower's financial condition subsequent to the date of the most recent
financial statement supplied to Lender. Borrower has no material contingent
obligations except as disclosed in such financial statements.


Legal Effect.  This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.


Properties.  Except as contemplated by this Agreement or as previously disclosed
in Borrower's financial statements or in writing to Lender and as accepted by
Lender, and except for property tax liens for taxes not presently due and
payable, Borrower owns and has good title to all of Borrower's properties free
and clear of all Security Interests, and has not executed any security documents
or financing statements relating to such properties. All of Borrower's
properties are titled in Borrower's legal name, and Borrower has not used or
filed a financing statement under any other name for at least the last five (5)
years.


Hazardous Substances.  Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that: (1} During the period of
Borrower's ownership of the Collateral, there has been no use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance by any person on, under, about or from any of the
Collateral. (2) Borrower has no knowledge of, or reason to believe that there
has been (a) any breach or violation of any Environmental Laws; {b) any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Collateral by
any prior owners or occupants of any of the Collateral; or (c) any actual or
threatened litigation or claims of any kind by any person relating to such
matters. (3) Neither Borrower nor any tenant, contractor, agent or other
authorized user of any of the Collateral shall use, generate, manufacture,
store, treat, dispose of or release any Hazardous Substance on, under, about or
from any of the Collateral; and any such activity shall be conducted in
compliance with all applicable federal, state, and local laws, regulations, and
ordinances including without limitation all Environmental Laws. Borrower
authorizes Lender and its agents to enter upon the Collateral to make such
inspections and tests as Lender may deem appropriate to determine compliance of
the Collateral with this section of the Agreement.  Any inspections or tests
made by Lender shall be at Borrower's expense and for Lender's purposes only and
shall not be construed to create any responsibility or liability on the part or
Lender to Borrower or to any other person. The representations and warranties
contained herein are based on Borrower's due diligence in investigating the
Collateral for hazardous waste and Hazardous Substances.  Borrower hereby (1)
releases and waives any future claims against Lender for indemnity or
contribution in the event Borrower becomes liable for cleanup or other costs
under any such laws, and (2) agrees to indemnify, defend, and hold harmless
Lender against any and all claims, losses, liabilities, damages, penalties, and
expenses which Lender may directly or indirectly sustain or suffer resulting
from a breach of this section of the Agreement or as a consequence of any use,
generation, manufacture, storage, disposal,

--------------------------------------------------------------------------------

 
                                                                                                                          
 
Loan No: 4025635
BUSINESS LOAN AGREEMENT
(Continued)    
Page 2

 

 
release or threatened release of a hazardous waste or substance on the
Collateral. The provisions  of this section of  the Agreement, including the
obligation to indemnify and defend, shall survive the payment of the
Indebtedness and the  termination, expiration  or satisfaction of this Agreement
and  shall not be affected by Lender's  acquisition of  any interest in any  of 
the  Collateral, whether  by foreclosure or otherwise.

Litigation and Claims.  No litigation, claim, investigation, administrative 
proceeding or similar action  (including those  for  unpaid  taxes) against
Borrower is pending or threatened, and no other event has occurred which may
materially adversely  affect Borrower's financial condition or properties, other
than litigation, claims, or other events, if any, that have been disclosed to
and acknowledged by Lender in writing.


Taxes.   To the best of Borrower's knowledge, all of Borrower's tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being or to be contested by Borrower in good faith in the ordinary
course of business and for which adequate reserves have been provided.


Lien Priority.  Unless otherwise previously disclosed to Lender in writing,
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral directly or indirectly securing repayment of Borrower's Loan and
Note, that would be prior or that may in any way be superior to the Lender's
Security Interests and rights in and to such Collateral.


Binding Effect.  This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the  signers thereof, as well as upon
their successors, representatives, and assigns, and are legally enforceable in
accordance with their respective terms.


AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:


Notices of Claims and Litigation.  Promptly inform Lender in writing of (1) all
material adverse changes in Borrower's financial condition, and (2) all existing
and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower or any Guarantor which could
materially affect the financial condition of Borrower or the financial condition
of any Guarantor.


Financial Records.  Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and permit Lender to examine and audit Borrower's
books and records at all reasonable times.
 
Financial Statements.  Furnish Lender with such financial statements and other
related information at such frequencies and in such detail as Lender may
reasonably request.


Additional Information.  Furnish such additional information and statements, as
Lender may request from time to time.


Additional Requirements.


During the term of the loan, the loan balance will not exceed 20% of the fair
value of the total assets of the fund.
 
The Borrower will provide. Quarterly 10-Q Financial Statements to Lender no
.later than the date the company's Financial Statements are filed with the SEC.


The Borrower will provide Annual 10-K Financial Statements to Lender no later
than the date the company's Financial Statements are filed with the SEC .


The Borrower will not incur any additional funded debt without prior approval by
Central Bank and Trust Co.


NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this
Agreement is in affect, Borrower shall not, without the prior written consent of
Lender:
Continuity of Operations. {1) Engage in any business activities substantially
different than those in which Borrower is presently engaged, or 2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change its name,  dissolve or transfer or sell Collateral out of the
ordinary course of business.


Insurance.  Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower's
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender.  Borrower, upon request of Lender, will deliver
to Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least thirty (30) days prior written notice
to Lender.  Each insurance policy also shall include an endorsement providing
that coverage in favor of Lender will not be impaired in any way by any act,
omission or default of Borrower or any other person.  In connection with all
policies covering assets in which Lender holds or is offered a security interest
for the loans, Borrower will provide Lender with such lender's loss payable or
other endorsements as Lender may require.
 
Insurance Reports.  Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following: (1) the name of the
insurer;  (2)  the risks insured;  (3) the amount of the policy:  (4)  the
properties insured;  (5)  the then current property values on the basis of which
insurance has been obtained, and the manner of determining those values; and (6)
the expiration date of the policy.  In addition, upon request of Lender (however
not more often than annually), Borrower will have an independent appraiser
satisfactory to Lender determine, as applicable, the actual cash value or
replacement cost of any Collateral.  The cost of such appraisal shall be paid by
Borrower.


Other Agreements.  Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower and any other party and
notify Lender immediately in writing of any default in connection with any other
such agreements.


Loan Proceeds. Use all Loan proceeds solely for Borrower's business operations,
unless specifically consented to the contrary by Lender in writing.


Taxes, Charges and Liens.  Pay and discharge when due all of its Indebtedness
and obligations, including without limitation all assessments, taxes,
governmental charges. levies and liens, of every kind and nature, imposed upon
Borrower or its properties, income, or profits, prior to the date on which
penalties would attach, and all lawful claims that if unpaid, might become a
lien or charge upon any of Borrower's properties, income, or profits.  Provided
however, Borrower will not be required to pay and discharge any such assessment,
tax, charge, levy, lien or claim so long as (1) the legality of the same shall
be contested in good faith by appropriate proceedings, and (2) Borrower shall
have established on Borrower's books adequate reserves with respect to such
contested assessment, tax, charge, levy, lien, or claim in accordance with GAAP.


Performance.  Perform and comply, in a timely manner, with all terms,
conditions, and provisions set forth in this Agreement, in the Related
Documents, and in all other Instruments and agreements between Borrower and
Lender.  Borrower shall notify Lender immediately in writing of any default in
connection with any agreement.


Operations.  Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affair in a reasonable and prudent
manner.


Environmental Studies.   Promptly conduct and complete, at Borrower's expense,
all such investigations, studies, samplings and testings as may be requested by
Lender or any governmental authority relative to any substance, or any waste or
by-product of any substance defined as toxic or a hazardous substance under
applicable federal, state, or local law, rule, regulation, order or directive,
at or affecting any property or any facility owned, leased or used by Borrower.


Compliance with Governmental Requirements. Comply with all laws, ordinances, and
regulations, now or hereafter in affect, of all governmental authorities
applicable to the conduct of Borrower's properties, businesses and operations,
and to the use or occupancy of the Collateral, including without limitation, the
Americans With Disabilities Act.   Borrower may contest in good faith any such
law, ordinance, or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Borrower has notified Lender in
writing prior to doing so and so long as, in Lender's sole opinion, Lender's
interests in the Collateral are not jeopardized.  Lender may require Borrower to
post adequate security or a surety bond, reasonably satisfactory to Lender to
protect Lender's interest.
Inspection.  Permit employees or agents or Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrower's other
properties and to examine or audit


Borrower's books, accounts, and records and to make copies and, memoranda of
Borrower's books,  accounts, and records.  If Borrower now or at any time
hereafter maintains any records (including without limitation computer generated
records and computer software programs for the generation of such records) in
the possession of a third party, Borrower, upon request of Lender, shall notify
such party to permit Lender free access to such records at all reasonable times
and to provide Lender with copies of any records it may request, all at
Borrower's expense.


Environmental Compliance and Reports.  Borrower shall comply in all respects
with any and all Environmental Laws; not cause or permit to

--------------------------------------------------------------------------------

 
                                                                                                                          
 
Loan No: 4025635
BUSINESS LOAN AGREEMENT
(Continued)    
Page 3

 
 
exist, as a result of an intentional or unintentional action or omission on
Borrower's part or on the part of any third party, on property owned and/or
occupied by Borrower, any environmental activity where damage may result to the
environment, unless such environmental activity is pursuant to and in compliance
with the conditions of a permit issued by the appropriate federal, state or
local governmental authorities; shall furnish to Lender promptly and in any
event within thirty (30) days after receipt thereof a copy of any notice,
summons, lien, citation, directive, letter or other communication from any
governmental agency or instrumentality concerning any intentional or
unintentional action or omission on Borrower's part in connection with any
environmental activity whether or not there is damage to the environment and/or
other natural resources.
 
Additional Assurances.  Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request ta evidence and secure the Loans and to perfect
all Security Interests.
 
LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Borrower falls to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower's failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents, Lender on Borrower's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Borrower.  All such expenses will become a
part of the Indebtedness and, at Lender's option, will (A) be payable on demand;
(B) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note's
maturity.


NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this
Agreement s in affect, Borrower shall not, without the prior written consent of
Lender:


Indebtedness and liens.  (1) Except for trade debt incurred in the normal course
of business and Indebtedness to Lender contemplated by  this Agreement, create,
incur or assume Indebtedness for borrowed money, including capital leases,  (2) 
sell, transfer, mortgage, assign, pledge, lease, grant a security interest in,
or encumber any of Borrower's assets (except as allowed as Permitted Liens), or 
(3)  sell with recourse any of Borrower's accounts, except to Lender.


Agreements.  Enter into any agreement containing any provisions which would be
violated or breached by the performance of Borrower's obligations under this
Agreement or in connection herewith.


CESSATION OF ADVANCES.  If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds if:
{A) Borrower or any Guarantor is in default under the terms of this Agreement or
any of the Related Documents or any other agreement that Borrower or any
Guarantor has with Lender;  (B)  Borrower or any Guarantor dies, becomes
incompetent or becomes insolvent, files a petition in bankruptcy or similar
proceedings, or is adjudged a bankrupt; (C) there occurs a material adverse
change in Borrower's financial condition, in the financial condition of any
Guarantor or in the value of any Collateral securing any Loan; or (D) any
Guarantor seeks, claims or otherwise attempts to limit, modify or revoke such
Guarantor's guaranty of the Loan or any other Loan with Lender.


RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings. or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts.


DEFAULT.  Each of The following shall constitute an Event of Default under this
Agreement:


Payment Default.  Borrower falls to make any payment when due under the Loan.


Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.


Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's or any Grantor's property or Borrower's or
any Grantor's ability to repay the Loans or perform their respective obligations
under this Agreement or any of the Related Documents.


False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time hereafter.


Insolvency.  The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.


Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.


Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Loan. This includes a garnishment of any of
Borrower's account s, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion. as being an adequate reserve or bond for the
dispute.


Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor or any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.


Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.


Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of the Loan
is impaired.


Insecurity.  Lender in good faith believes itself insecure.


Change in Ownership
"Change in Ownership" as stated under the DEFAULT section of this Business Loan
Agreement is NOT APPLICABLE.


EFFECT OF AN EVENT OF DEFAULT.  If any Event of Default shall occur, except
where otherwise provided in this Agreement or the Related Documents, all
commitments and obligations of Lender under this Agreement or the Related
Documents or any other agreement immediately will terminate (including any
obligation to make further Loan Advances or disbursements), and, at Lender's
option, all Indebtedness immediately will become due and payable, all without
notice of any kind to Borrower, except that in the case of an Event of Default
of the type described in  the "Insolvency" section above, such acceleration
shall be automatic and not optional.  In addition, Lender shall have all the
rights and remedies provided in the Related Documents or available at law, in
equity, or otherwise.   Except as may be prohibited by applicable law, all of
Lender's rights and remedies shall be cumulative and may be exercised singularly
or concurrently.  Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Borrower or of any Grantor shall not affect
Lender's right to declare a default and to exercise its rights and remedies.


MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Agreement:


Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement.  No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.


Expenses.  If Lender institutes any suit or action to enforce any of the terms
or this Agreement, Lender will be entitled to recover Lender's reasonable
expenses that Lender incurs in realizing on the Collateral. Whether or not any
court action is involved, all reasonable expenses

--------------------------------------------------------------------------------

 
 
                                                                                                                          
 
Loan No: 4025635
BUSINESS LOAN AGREEMENT
(Continued)    
Page 4

 



 
Lender incurs that in Lender's opinion are necessary at any time for the
protection or its interest or the enforcement of its rights shall become a part
of the Loan payable on demand and shall bear interest at the Note rate from the
date of the expenditure until repaid. Expenses covered by this paragraph
include, without limitation, Lender's legal expenses whether or not there is a
lawsuit, including expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), appeals, and any anticipated
post-judgment collection services, and any court costs and collection agency
fees.


Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.


Consent to Loan Participation.  Borrower agrees and consents to Lender's sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender. Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters.
Borrower additionally waives any and all notices of sale of participation
interests, as well as any notices of any repurchase of such participation
interests. Borrower also agrees that the purchasers of any such participation
interest will be considered as the absolute owners of such interests in the Loan
and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests. Borrower further
waives all rights or offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower's obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan. Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any persona! claims or defenses that Borrower may have against
Lender.


Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Kansas without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the Stale of Kansas.


Choice of Venue.  If there is a lawsuit, Borrower agrees upon Lender's request
to submit to the jurisdiction of the courts of RENO County, State of Kansas.


No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender's rights or of any of Borrower's or any Grantor's
obligations as to any future transactions. Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.


Notices.  Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by facsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, If mailed, when deposited in the
United States mail as first class, certified or registered mail postage prepaid,
directed to the addresses shown near the beginning of this Agreement.  Any party
may change its address for notices under this Agreement by giving formal written
notice to the other parties, specifying that the purpose of the notice is to
change the party's address. For notice purposes, Borrower agrees to keep Lender
informed at all times of Borrower's current address.  Unless otherwise provided
or required by law, if there is more than one Borrower, any notice given by
Lender to any Borrower is deemed to be notice given to all Borrowers.


Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible; the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable. If the offending provision cannot be so modified, it shall be
considered deleted from this Agreement.  Unless otherwise required by law, the
illegality, invalidity, or unenforceability or any provision of this Agreement
shall not affect the legality, validity or enforceability of any other provision
of this Agreement.


Subsidiaries And Affiliates of Borrower. To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warranty or covenant, the word "Borrower" as used in this
Agreement shall include all of Borrower's subsidiaries and affiliates. 
Notwithstanding the foregoing however, under no circumstances shall this
Agreement be construed to require Lender to make any Loan or other financial
accommodation to any of Borrower's subsidiaries or affiliates.


Successors and Assigns.  All covenants and agreements by or on behalf of
Borrower contained in this Agreement or any Related Documents shall bind
Borrower's successors and assigns and shall inure to the benefit of Lender and
its successors and assigns.  Borrower shall not, however, have the right to
assign Borrower's rights under this Agreement or any interest therein, without
the prior written consent of Lender.


Survival of Representations and Warranties.  Borrower understands and agrees
that in extending Lean Advances, Lender is relying on an representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other Instrument delivered by Borrower to Lender under this
Agreement or the Related Documents.  Borrower further agrees that regardless of
any investigation made by Lender, all such representations, warranties and
covenants will survive the extension of Loan Advances and delivery to Lender of
the Related Documents, shall be continuing in nature, shall be deemed made and
redated by Borrower at the time each Loan Advance is made, and shall remain in
full force and effect until such time as Borrower's Indebtedness shall be paid
in full, or until this Agreement shall be terminated in the manner provided
above, whichever is the last to occur.


Time is of the Essence.  Time is of the essence in the performance of this
Agreement.


Waive Jury.  All parties to this Agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.


DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require.  Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code.  Accounting
words and terms not otherwise defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement:


Advance. The word "Advance" means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower's behalf on a line of credit or multiple
advance basis under the terms and conditions of this Agreement.
Agreement.  The word "Agreement" means this Business Loan Agreement as this
Business Loan Agreement may  be amended or modified from time to time, together
with all exhibits and schedules attached to this Business Loan Agreement from
time to time.


Borrower. The word "Borrower" means INTEGRITY CAPITAL INCOME FUND, INC. and
includes all co-signers and co-makers signing the Note and all their successors
and assigns.


Collateral.  The word "Collateral" means all property and assets granted as
collateral security for a Loan whether real or personal property, whether
granted directly or indirectly, whether  granted  now or in the future, and
whether  granted in the form of  a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, .chattel trust, factor's lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or  title retention
contract, lease or consignment intended as a security device, or any other
security or lien interest whatsoever, whether created by law, contract; or
otherwise.
 
Environmental Laws.  The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601. et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA'), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.


Event of Default.  The words "Event of Default" mean any of the events of
default set forth in this Agreement in the default section of this Agreement.


GAAP. The word "GAAP" means generally accepted accounting principles.


Grantor.  The word "Grantor" means each and all of the persons or entities
granting a Security Interest in any Collateral for  the Loan, including without
limitation all Borrowers granting such a Security Interest.


Guarantor.  The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Loan.

--------------------------------------------------------------------------------

 
                                                                                                                          
 
Loan No: 4025635
BUSINESS LOAN AGREEMENT
(Continued)    
Page 5

 

 


Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender
including without limitation a guaranty of all or part of the Note.
 
Hazardous Substances.    The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled.  The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.


Indebtedness. The word "Indebtedness" means the Indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other Indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.


Lender.  The word "Lender" means CENTRAL BANK AND TRUST CO, its successors and
assigns.


Loan. The word "Loan" means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.


Note. The word "Note" means the Note dated October 21, 2015 and executed by
INTEGRITY CAPITAL INCOME FUND,INC., in the principal amount of $3,200,000.00,
together with all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the note or credit agreement.


Permitted Liens.  The words "Permitted Liens" mean (1) liens and security
interests securing Indebtedness owed by Borrower to Lender; (2) liens for taxes,
assessments, or similar charges either not yet due or  being contested in good
faith; (3) liens of materialmen, mechanics, warehousemen, or carriers, or other
like liens arising in the ordinary course of business and securing obligations
which are not yet delinquent, (4) purchase money liens or purchase money
security interests upon or in any property acquired or held by  Borrower in the
ordinary  course of business  to  secure Indebtedness outstanding on the date of
this Agreement or permitted to be incurred under the paragraph of  this
Agreement  titled "Indebtedness and Liens"; {5) liens and security interests
which, as of the date of this Agreement, have been disclosed to and approved by
the Lender in writing; and (6) those liens and security interests which in the
aggregate constitute an immaterial and insignificant monetary amount with
respect to the net value of Borrower's assets.


Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Loan.


Security Agreement. The words "Security Agreement" mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.
 
Security Interest. The words "Security Interest" mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance. mortgage, deed of trust, security .deed,
assignment, pledge, crop pledge, chattel mortgage, collateral chattel mortgage,
chattel trust, factor's lien, equipment trust, conditional sale, trust receipt,
lien or title retention contract, lease or consignment intended as a security
device, or any other security or lien interest whatsoever whether created by
law, contract, or otherwise.


 
parties also agree that Lender may modify this loan without the consent of or
notice to anyone other than the party with whom the modification is made. The
obligations under this Note are joint and several.
 
Borrower's Initials
 
NO ORAL AGREEMENTS. This written agreement is the final expression of the
agreement between Lender and Borrower and may not be contradicted by evidence of
any prior oral agreement or of a contemporaneous oral agreement between Lender
and Borrower.
 
_______
Borrower's Initials     
NONSTANDARD TERMS.  The following space contains all nonstandard terms,
including all previous agreements, if any between Lender and Borrower:
 
  RBR                WRF          
 Randy            Wendy
Lender's Initials
 
 
 
    SR    
 
 
 
By initialing the boxes to the left, Lender and Borrower affirm that no
unwritten oral agreement exists between them.
 


 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE.   BORROWER AGREES TO THE TERMS OF THE NOTE.


BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.


BORROWER:


INTEGRITY CAPITAL INCOME FUND, INC.

            By:
/s/ RANDALL B. RUSH
  By:
/s/ WENDY R. FISHER
   
RANDALL B. RUSH, Treasurer & Chief Financial    
Officer of INTEGRITY CAPITAL INCOME FUND, INC.
   
WENDY R. FISHER, Secretary & Chief Operating
Officer of INTEGRITY CAPITAL INCOME FUND, INC.
   
 
   
 
 


 
LENDER:

 
CENTRAL BANK AND TRUST CO

            X
/s/ STEVEN D. REMPEL
 
 
   
STEVEN D. REMPEL, Senior Vice President
   
 
   
 
   
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
 
CentralBank
  and Trust CO



COMMERCIAL SECURITY AGREEMENT


Principal
$3,2000,000.00
Loan Date
10-21-2015
Maturity
10/21/2016
Loan No.
4025635
Call / Coll
Account
464285184
Officer
SDR
Initials
References in the boxes above are for Lender's use only and not limit the
applicability of this document to any particular loan or item.
Any item above containing **** has been omitted due to text length limitation.

 
 
Borrower: 
INTEGRITY CAPITAL INCOME FUND, INC.
13540 MEADOWGRASS DR. STE. 100
COLORADO SPRINGS, CO 80921-3006
 
Lender:
CENTRAL BANK AND TRUST CO
CENTRAL PLAZA EAST
700 EAST 30TH AVE
P. O. BOX 1366
HUTCHINSON, KS  67504-1366
 
 
 
 
 

 

 
THIS COMMERCIAL SECURITY AGREEMENT dated October 21, 2015, is made and executed
between INTEGRITY CAPITAL INCOME FUND, INC. ("Grantor") and CENTRAL BANK AND
TRUST CO ("Lender").


GRANT OF SECURITY INTEREST.  For valuable consideration, Grantor grants to
Lender a security interest in the Collateral to secure the Indebtedness and
agrees that Lender shall have the rights stated in this Agreement with respect
to the Collateral, in addition to all other rights which Lender may have by law.


COLLATERAL DESCRIPTION. The word "Collateral" as used in this Agreement means
the following described property, whether now owned or hereafter acquired,
whether ·now existing or  hereafter arising, and wherever located in which
Grantor is giving to Lender a security interest for the payment of the
Indebtedness and performance of all other obligations under the Note and this
Agreement:


ACCOUNTS, INSTRUMENTS, DOCUMENTS, CHATTEL PAPER AND OTHER RIGHTS TO PAYMENTS:
All rights I now have or may have in the future to the payment of money
including, but not limited to : (a) payment for goods sold or leased or for
services rendered, whether or not I have earned such payment by performance; and
(b) rights to payment arising out of all present and future debt instruments,
chattel paper and loans and obligation receivable. The above include any rights
and interests (including all liens and security interests) which I may have by
law or agreement against any account debtor or obligor of mine.


GENERAL INTANGIBLES: All general intangibles including, but not limited to: Tax
refunds, patents, applications for  patents,  copyrights,  trademarks,  trade 
names, trade secrets, good will. Customer lists, permits and franchises, and the
right to use my name.


INVESTMENT PROPERTY: All investment property including, but not limited to,
certificated securities, uncertificated securities, securities entitlements,
securities accounts, commodity contracts, commodity accounts, and financial
assets.


DEPOSIT ACCOUNTS: All deposit accounts including, but not limited to, demand,
time, savings, passbook, and similar accounts.


In addition, the word "Collateral" also includes all the following, whether now
owned or hereafter acquired, whether now existing or hereafter arising, and
wherever located:
 
(A)  All accessions, attachments, accessories, replacements of and additions to
any of the collateral described herein, whether added now or later.
 
(B) All products and produce of my of the property described in the Collateral
section.
 
(C}  All accounts, general intangibles, instruments, rents, monies, payments and
all other rights, arising out of a sale, lease, consignment or other disposition
of any of the property described in this Collateral section.
 
(D) All proceeds (including insurance proceeds) from the sale, destruction,
loss, or other disposition of any of the property described in this Collateral
section, and sums due from a third party who has damaged or destroyed the
Collateral or from that party's insurer, whether due to judgment, settlement or
other process.
 
(E)  All records and data relating to any of the property described in this
Collateral section, whether in the form of a writing, photograph, microfilm,
microfiche, or electronic media, together with all of Grantor's right, title,
and interest in and to all computer software required to utilize, create,
maintain, and process any such records or data on electronic media.


CROSS-COLLATERALIZATION.  in addition to the Note, this Agreement secures all
obligations, debts and liabilities, plus interest thereon, of Grantor to Lender,
or any one or more of them, as well as all claims by Lender against Grantor or
any one or more of them, whether now existing or hereafter arising, whether
related or unrelated to the purpose of the Note, whether voluntary or otherwise,
whether due or not due. direct or indirect, determined or undetermined, absolute
or contingent, liquidated or unliquidated, whether Grantor may be liable
individually or jointly with others, whether obligated as guarantor, surety,
accommodation party or otherwise, and whether recovery upon such amounts may be
or hereafter may become barred by any statute or limitations, and whether the
obligation to repay such amounts may be or hereafter may become otherwise
unenforceable.


FUTURE ADVANCES. In addition to the Note, this Agreement secures all future
advances made by Lender to Grantor regardless of whether the advances are made
a) pursuant to a commitment or b) for the same purposes.


RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Grantor's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Grantor holds
jointly with someone else and all accounts Grantor may open in the future.  
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Grantor authorizes Lender to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts.


GRANTOR"S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. With
respect to the Collateral, Grantor represents and promises to Lender that:
 
Perfection of Security Interest. Grantor agrees to take whatever actions are
requested by Lender to perfect and continue Lender's security interest in the
Collateral. Upon request of Lender, Grantor will deliver to Lender any and all
of the documents evidencing or constituting the Collateral and Grantor will note
Lender's interest upon any and all chattel paper and instruments if not
delivered to Lender for possession by Lender. This is a continuing Security
Agreement and will continue in effect even though all or any part of the
indebtedness s is paid in full and even though for a period of time Grantor may
not be indebted to Lender.


Notices to Lender. Grantor will promptly notify Lender in writing at Lender's
address shown above (or such other addresses as Lender may designate from time
to time) prior to any (1) change in Grantor's name; (2)  change in Grantor's
assumed business name(s); (3) change in the management of the Corporation
Grantor; (4)  change in the authorized signer(s); (5) change in Grantor's
principal office address; (6) change in Grantor's state of organization; (7)
conversion of Grantor to a new or different type of business entity; or (8) 
change in any other aspect of Grantor that directly or indirectly relates to any
agreements between Grantor and  Lender.  No change in Grantor's name or state of
organization will taka effect until after Lender has received notice.


No Violation.  The execution and delivery of this Agreement will not violate any
law or agreement governing Grantor or to which Grantor is a party, and its
certificate or articles of incorporation and bylaws do not prohibit any term or
condition of this Agreement.


Enforceability of Collateral. To the extent the Collateral consists of accounts,
chattel paper, or general intangibles, as defined by the Uniform Commercial
Code, the Collateral is enforceable in accordance with its terms, genuine, and
fully complies with all applicable laws and regulations concerning form, content
and manner of preparation and execution, and all persons appearing to be
obligated on the Collateral have authority and capacity to contract and are in
fact obligated as they appear to be on the Collateral.  At the time any account
becomes subject to a security interest of Lender, the account shall be a good
and valid account representing an undisputed, bona

--------------------------------------------------------------------------------

 
                                                                                                                          
 
Loan No: 4025635
COMMERCIAL SECURITY AGREEMENT
(Continued)    
Page 5

 

 


fide Indebtedness incurred by the account debtor, for merchandise held  subject
to delivery instructions or previously shipped or delivered pursuant to a
contract of sale, or for services previously performed by Grantor with or for
the account debtor.  So long as this Agreement remains in effect, Grantor shall
not, without Lender's prior written consent, compromise, settle, adjust, or
extend payment under or with regard to any such Accounts. There shall be no
setoffs or counterclaims against any of the Collateral, and no agreement shall
have been made under which any deductions or discounts may be claimed concerning
the Collateral except those disclosed to Lender in writing.


Location of the Collateral. Except in the ordinary course of Grantor's business,
Grantor agrees to keep the Collateral (or to the extent the Collateral consists
of intangible property such as accounts or general intangibles, the records
concerning the Collateral) at Grantor's address shown above or at such other
locations as are acceptable to Lender.  Upon Lender's request, Grantor will
deliver to Lender in form satisfactory to Lender a schedule of real properties
and Collateral locations relating to Grantor's operations, including without
limitation the following: (1) all real property Grantor owns or is purchasing;
(2) all real property Grantor is renting or leasing; (3) all storage facilities
Grantor owns, rents, leases, or uses; and (4) all other properties where
Collateral is or may be located.


Removal of the Collateral. Except in the ordinary course of Grantor's business,
Grantor shall not remove the Collateral from its existing location without
Lender's prior written consent.  Grantor shall, whenever requested, advise
Lender of the exact location of the Collateral.


Transactions Involving Collateral.  Except for inventory sold or accounts
collected in the ordinary course of Grantor's business, or as otherwise provided
for in this Agreement, Grantor shall not sell, offer to sell, or otherwise
transfer or dispose of the  Collateral.   Grantor shall not pledge, mortgage,
encumber or otherwise permit the Collateral to be subject to any lien, security
interest, encumbrance, or charge, other than the security interest provided for
in this Agreement, without the prior written consent of Lender. This includes
security interests even if junior in right to the security interests granted
under this Agreement. Unless waived by Lender, all proceeds from any disposition
of the Collateral (for whatever reason) shall be held in trust for Lender and
shall not be commingled with any other funds; provided however, this requirement
shall not constitute consent by Lender to any sale or other disposition.   Upon
receipt, Grantor shall immediately deliver any such proceeds to Lender.


Title. Grantor represents and warrants to Lender that Grantor holds good and
marketable title to the Collateral, free and clear of all liens and encumbrances
except for the lien of this Agreement.  No financing statement covering any of
the Collateral is on file in any public office other than those which reflect
the security interest created by this Agreement or to which Lender has
specifically consented. Grantor shall defend Lender's rights in the Collateral
against the claims and demands of all other persons.


Repairs and Maintenance. Grantor agrees to keep and maintain, and to cause
others to keep and maintain, the Collateral in good order, repair and condition
at all times while this Agreement remains in effect.  Grantor further agrees to
pay when due all claims for work done on, or services rendered or material
furnished in connection with the Collateral so that no lien or encumbrance may
ever attach to or be filed against the Collateral.


\Inspection of Collateral. Lender and Lender's designated representatives and
agents shall have the right at all reasonable times to examine and inspect the
Collateral wherever located.


Taxes, Assessments and Liens.  Grantor will pay when due all taxes, assessments
and liens upon the Collateral, its use or operation, upon this Agreement, upon
any promissory note or notes evidencing the Indebtedness, or upon any of the
other Related Documents, Grantor may withhold any such payment or may elect to
contest any lien if Grantor is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender's interest in
the Collateral is not jeopardized in Lender's sole opinion.  If the Collateral
is subjected to a lien which is not discharged within fifteen ( 15) days,
Grantor shall deposit with Lender cash, a sufficient corporate surety bond or
other security satisfactory to Lender in an amount adequate to provide for the
discharge of the lien plus any interest, costs, permissible fees or other
charges that could accrue as a result of foreclosure or sale of the Collateral. 
in any contest Grantor shall defend itself and Lender and shall satisfy any
final adverse judgment before enforcement against the Collateral.  Grantor shall
name Lender as an additional obligee under any surety bond furnished in the
contest proceedings.  Grantor further agrees to furnish Lender with evidence
that such taxes, assessments, and governmental and other charges have been paid
in full and in a timely manner. Grantor may withhold any such payment or may
elect to contest any lien Grantor is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender's interest in
the Collateral is not jeopardized.


Compliance with Governmental Requirements. Grantor shall shall comply promptly
with all laws, ordinances, rules and regulations of all governmental
authorities, now or hereafter in effect, applicable to the ownership,
production, disposition, or use of the Collateral, including all laws or
regulations relating to the undue erosion of highly-erodible land or relating to
the conversion of wetlands for the production of an agricultural product or
commodity.  Grantor may contest in good faith any such law, ordinance or
regulation and withhold compliance during any proceeding, including appropriate
appeals, so long as Lender's interest in the Collateral, in Lender's opinion is
not jeopardized.


Hazardous Substances.  Grantor represents and warrants that the Collateral never
has been, and never will be so long as this Agreement remains a lien on the
Collateral, used in violation of any Environmental Laws or for the generation,
manufacture, storage, transportation, treatment, disposal, release or threatened
release of my Hazardous Substance. The representations and warranties contained
herein are based on Grantor's due diligence in investigating the Collateral for
Hazardous Substances. Grantor hereby (1) releases and waives any future claims
against Lender for indemnity or contribution in the event Grantor becomes liable
for cleanup or other costs under any Environmental Laws. and (2) agrees to
indemnify, defend, and hold harmless Lender against any and all claims and
losses resulting from a breach of this provision of this Agreement.  This
obligation to indemnify and defend shall survive the payment of the Indebtedness
and the satisfaction of this Agreement.


Maintenance of Casualty Insurance. Grantor shall procure and maintain all risks
insurance, including without limitation fire, theft and liability coverage
together with such other insurance as Lender may require with respect to the
Collateral, in form, amounts, coverages and basis reasonably acceptable to
Lender and issued by a company or companies reasonably acceptable to Lender.
Grantor, upon request of Lender, will deliver to Lender from time to time the
policies or certificates of insurance in form satisfactory to Lender, including
stipulations that coverages will not be cancelled or diminished without at least
thirty {30) days' prior written notice to Lender and not including any
disclaimer of the insurer's liability for failure to give such a notice. Each
insurance policy also shall include an endorsement providing that coverage in
favor of Lender will not be impaired in any way by any act, omission or default
of Grantor or any other person. in connection with all policies covering assets
in which Lender holds or is offered a security interest, Grantor will provide
Lender with such loss payable or other endorsements as Lender may require.  If
Grantor at any time fails to obtain or maintain any insurance as required under
this Agreement, Lender may (but shall not be obligated to) obtain such insurance
as Lender deems appropriate, including if Lender so choose as "single interest
insurance" which will cover only Lender's interest in the Collateral.


Application of Insurance Proceeds. Grantor shall promptly notify Lender of any
loss or damage to ·the Collateral, whether or not such casualty or loss is
covered by insurance.  Lender may make proof of loss if Grantor fails to do so
within fifteen (15) days of the casualty.  All proceeds of any insurance on the
Collateral, including accrued proceeds thereon, shall be held by Lender as part
of the Collateral. If Lender consents to repair or replacement of the damaged or
destroyed Collateral, Lender shall, upon satisfactory proof of expenditure, pay
or reimburse Grantor from the proceeds for the reasonable cost of repair or
restoration. If Lender does not consent to repair or replacement of the
Collateral, Lender shall retain a sufficient amount of the proceeds to pay all
of the Indebtedness, and shall pay the balance to Grantor. Any proceeds which
have not been disbursed within six (6) months after their receipt and which
Grantor has not committed to the repair or restoration of the Collateral shall
be used to prepay the Indebtedness.


Insurance Reserves. Lender may require Grantor to maintain with Lender reserves
for payment of insurance premiums, which reserves shall be created by monthly
payments from Grantor of a sum estimated by Lender to be sufficient to produce,
at least fifteen (15) days before the premium due date, amounts at least equal
to the insurance premiums to be paid. If fifteen (15) days before payment is
due, the reserve funds are insufficient, Grantor shall upon demand pay any
deficiency to Lender. The reserve funds shall be held by Lender as a general
deposit and shall constitute a non-interest bearing account which Lender may
satisfy by payment of the insurance premiums required to be paid by Grantor as
they become due.  Lender does not hold the reserve funds in trust for Grantor,
and Lender is not the agent of Grantor for payment of the insurance premiums
required to be paid by Grantor. The responsibility for the payment of premiums
shall remain Grantor's sole responsibility.


Insurance Reports. Grantor, upon request of Lender, shall furnish to Lender
reports on each existing policy of insurance showing such Information as Lender
may reasonably request including the following:  (1)  the name of the insurer; 
(2)  the risks insured;  (3)  the amount of the policy; (4) the property
insured; (5) the then current value on the basis on which insurance has been
obtained and the manner of determining that value; and (6) the expiration date
of the policy.  in addition, Grantor shall upon request by Lender (however not
more often than annually) have an independent appraiser satisfactory to Lender
determine, as applicable, the cash value or replacement cost of the Collateral.


Financing Statements. Grantor authorizes Lender to file a UCC financing
statement, or alternatively, a copy of this Agreement to perfect Lender's
security interest. At Lender's request, Grantor additionally agrees to sign all
other documents that are necessary to perfect, protect, and continue Lender's
security interest in the Property.  Grantor will pay all filing fees, title
transfer fees, and other fees and costs involved unless prohibited by law or
unless Lender is required by law to pay such fees and costs.  Lender may file a
copy of this Agreement as a financing statement.

--------------------------------------------------------------------------------

 
                                                                                                                          
 
Loan No: 4025635
COMMERCIAL SECURITY AGREEMENT
(Continued)    
Page 3

 






PERFECTION OF SECURITY INTEREST paragraph to be restated as follows:
Grantor agrees to take whatever actions are requested by Lender to perfect and
continue Lender's security interest in the Collateral.  This is a continuing
Security Agreement and will continue in effect even though all or part of the
Indebtedness is paid in full and even though for a period of time Grantor may
not be indebted to Lender.


 
GRANTOR'S RIGHT TO POSSESSION AND TO COLLECT ACCOUNTS.  Until default and except
as otherwise provided below with respect  to accounts, Grantor may have
possession of the tangible personal property and beneficial use of all the
Collateral and may use it in any lawful manner not inconsistent with this
Agreement or the Related Documents, provided that Grantor's right to possession
and beneficial use shall not apply to any Collateral where possession of the
Collateral by Lender is required by law to perfect Lender's security interest in
such Collateral. Until otherwise notified by Lender, Grantor may collect any of
the Collateral consisting of accounts.  At any time and even though no Event of
Default exists, Lender may exercise its right to collect the accounts and to
notify account debtors to make payments directly to Lender for application to
the Indebtedness.  If Lender at any time has possession of any Collateral,
whether before or after an Event of Default, Lender shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral if
Lender takes such action for that purpose as Grantor shall request or as Lender,
in Lender's sole discretion, shall deem appropriate under the circumstances, but
failure to honor any request by Grantor shall not of itself be deemed to be a
failure to exercise reasonable care. ·Lender shall not be required to take any
steps necessary to preserve  any rights in the Collateral against prior parties,
nor  to  protect, preserve or  maintain any security interest given  to  secure 
the Indebtedness.
 
LENDER'S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Grantor fails to
comply with any  provision of  this Agreement  or  any  Related  Documents,
including but not limited to  Grantor's failure to discharge or pay when due any
amounts Grantors required to discharge or pay under this Agreement or any
Related Documents, Lender on Grantor's behalf may (but shall not be obligated
to) take any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral.  All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date repayment by Grantor. All such expenses will become a part of
the indebtedness and, at Lender's option, will (A)  be payable on demand;  (B) 
be added to the balance of the Note and be apportioned among and be payable with
any installment payments to become due during either  (1) the term of any
applicable insurance policy; or  (2)  the remaining term of the Note; or  (C) be
treated as a balloon payment which will be due and payable at the Note's
maturity. The Agreement also will secure payment of these amounts.  Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon Default.


DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:


Payment Default.  Grantor fails to make any payment when due under the
indebtedness.


Other Defaults.  Granter falls  to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or  in any  of
the  Related Documents or to  comply with or lo  perform any term. obligation,
covenant or condition contained in any other agreement between Lender and
Grantor.
 
Default in Favor of Third Parties. Grantor defaults under any loan, extension of
credit, security agreement, purchase or sales agreement, or any other agreement,
in favor of any other creditor or person that may materially affect any of
Grantor's property or ability to perform Grantor's obligations under this
Agreement or any of the Related Documents.


False Statements.  Any warrant, representation or statement made or furnished to
Lender by Grantor or on Grantor's behalf under this agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time hereafter.


Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document  to create a valid and perfected security interest or lien) at any time
and tor any reason


Insolvency.  The dissolution or termination of Grantor's existence as a going
business. the insolvency of Granter, the appointment of a receiver for any part
of Grantor's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Grantor.


Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial  proceeding, self-help, repossession  or  any 
other  method,  by  any  creditor  of  Grantor  or  by .any  governmental 
agency  against  any  collateral  securing  the indebtedness. This includes a
garnishment of any of Grantor's accounts, inducing deposit accounts, with
Lender.  However, this Event of Default shall not apply if there is a good faith
dispute by Granter as to the validity or reasonableness of the claim which is
the basis of the creditor or forfeiture proceeding and If Grantor gives Lender
written notice of the creditor or forfeiture proceeding and deposits with Lender
monies or a surety bond for the creditor or forfeiture proceeding, in an amount
determined by Lender, in its sole discretion, as being an adequate reserve or
bond for the dispute.


Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or guarantor, endorser, surety, or accommodation party dies or
becomes incompetent or revokes or disputes the validity of or liability under,
any Guaranty of the indebtedness.


Adverse Change. A material adverse change occurs in Grantor's financial
condition, or Lender believes the prospect of payment or performance of the
indebtedness is impaired.


Insecurity,  Lender in good faith believes itself insecure.


RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this
Agreement, at any time thereafter. Lender shall have all the rights of a secured
party under the Colorado Uniform Commercial Code. In addition and without
limitation, Lender may exercise any one or more of the following rights and
remedies:


Accelerate Indebtedness.  Lender may deciare the entire indebtedness, including
any prepayment penalty which Grantor would be required to pay immediately due
and payable, without notice of any kind to Grantor.


Assemble Collateral.  Lender may require Grantor to deliver to Lender all or any
portion of the Collateral and any and all certificates of title  and other
documents relating the Collateral. Lender may require Grantor to assemble the
Collateral and make available to lender at a place to be designated by Lender.
Lender also shall have full power to enter upon the property of Grantor to  take
possession of and remove the Collateral. If the Collateral contains other goods
not covered by this Agreement at the time of repossession, Grantor agrees Lender
may take such other goods, provided that Lender makes reasonable efforts to
return them to Grantor after repossession.


Sell the Collateral. Lender shall have full power to sell, lease, transfer. or
otherwise deal with the Collateral or proceeds thereof in Lenders own name or
that of  Grantor.   Lender  may sell the  Collateral at  public auction or 
private sale.   Unless  the  Collateral threatens to decline speedily in value
or is of a type customarily sold on a recognized market, Lender will give
Grantor, and other persons as required by law, reasonable notice or the time and
place of any public sale, or the time after which any private sale or any other
disposition of the Collateral is to be made.
However, no notice need be provided to any person who, after Event of Default
occurs, enters into and authenticates an agreement waiving that person's right
to notification of sale.  The requirements of reasonable notice shall be met if
such notice is given at least ten (10) days before the time of the sale or
disposition. All expenses relating to the disposition of the Collateral,
including without limitation the expenses or retaking, holding, insuring,
preparing for sale and selling the Collateral, shall become a part of the
indebtedness secured by this Agreement and shall be payable on demand, with
interest at the Note rate from date of expenditure until repaid.


Appoint Receiver. Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Collateral, with the power to protect
and preserve the Collateral, to operate the Collateral preceding foreclosure or
sale, and to collect rents from the Collateral and apply the proceeds, over and
above the cost of the receivership, against the indebtedness. The receiver may
serve without bond if permitted by law.  Lender's right to the appointment of a
receiver shall exist whether or net the apparent value of the of the Collateral
exceeds the indebtedness by a substantial amount.  Employment by Lender shall
not disqualify a person from serving as a receiver.  Receiver may be appointed
by a court of competent jurisdiction upon ex parte application and without
notice, notice being expressly waived.


Collect Revenues, Apply Accounts.  Lender, either itself or through a receiver,
may collect the payments, rents, income. and revenues from the Collateral. 
Lender may at any time in Lender's discretion transfer any Collateral into
Lender's own name or that of Lender's nominee and receive the payments, rents,
income, and revenues therefrom and hold the same as security for the
indebtedness or apply it to payment of the indebtedness in such order of
preference as Lender may determine. lnsofar as the Collateral consists of
accounts, general intangibles, insurance, chattel paper, choses in action, or
similar property,  Lender may demand, collect, receipt for settle, compromise,
adjust, sue for, foreclose, or realize on the Collateral as Lender may
determine, whether or not indebtedness or collateral is then due.   For these
purposes, Lender may, on behalf of and in the name of Grantor, receive, open and
dispose of mail addressed to Grantor; change any  address to which mail and
payments are to be sent; and endorse notes, checks, drafts, money orders,
documents of title, instruments and items pertaining to payment, shipment, or
storage of any Collateral.  To facilities, Lender may notify account debtors and
obligors on any Collateral to make payments directly to Lender.

--------------------------------------------------------------------------------



 
                                                                                                                          
 
Loan No: 4025635
COMMERCIAL SECURITY AGREEMENT
(Continued)    
Page 4

 


addressed to Grantor; change any address to which mall and payments are to be
sent; and endorse notes, checks, drafts, money orders, documents of title,
instruments and items pertaining to payment, shipment, or storage of any
Collateral. To facilitate collection, Lender may notify account debtors and
obligors on any Collateral to make payments directly to Lender.
 
Obtain Deficiency. If Lender chooses to sell any or all of the Collateral,
Lender may obtain a judgment against Grantor for any deficiency remaining on the
Indebtedness due to Lender after application of all amounts received from the
exercise of the rights provided in this Agreement. Grantor shall be liable for a
deficiency even if the transaction described in this subsection is a sale of
accounts or chattel paper.
 
Other Rights and Remedies. Lender shall have all the rights and remedies of a
secured creditor under the provisions of the Uniform Commercial Code, as may be
amended from time to time. In addition, Lender shall have and may exercise any
or all other rights and remedies it may have available at law, in equity, or
otherwise.
 
Election of Remedies. Except as may be prohibited by applicable law, all of
Lender's rights and remedies, whether evidenced by this Agreement and the
Related Documents, or by any other writing, shall be cumulative and may be
exercised singularly or concurrently.   Election by Lender to pursue any remedy
shall not exclude pursuit of any other remedy, and an election to make
expenditures or to take action to perform an obligation of Grantor under this
Agreement, after Grantor's failure to perform, shall not affect Lender's right
to declare default and exercise its remedies.
 
MISCELLANEOUS PROVISIONS, The following miscellaneous provisions are a part of
this Agreement:
 
Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement.  No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.
 
Expenses. If Lender forecloses or institute s any such or action to enforce any
of the terms of this Agreement, Lender shall be entitled to recover such sum as
the court may adjudge reasonable.  Whether or not any court action is involved,
and to the extent not prohibited by law, all reasonable
expenses Lender incurs that in Lender's opinion are necessary at any time for
the protection of its interest or the enforcement of its rights shall become a
part of the Indebtedness payable on demand and shall bear interest at the Note
rate from the date of the expenditure until repaid.  Expenses covered by this
paragraph include, without limitation, however subject to any limits under
applicable law, Lender's expenses for bankruptcy proceedings (including efforts
to modify or vacate any automatic stay or injunction), appeals, and any
anticipated post-judgment collection services, to the extent permitted by
applicable law.  Grantor also will pay any court costs, in addition to any other
sums provided by law.
 
Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.
 
Governing Law. With respect to procedural matters related to the perfection and
enforcement of Lender's rights against the Collateral, this Agreement will be
governed by federal law applicable to Lender and to the extent not preempted by
federal law, the laws of the Stale of Colorado. In all other respects, this
Agreement will be governed by federal law applicable to Lender and, to the
extent not preempted by federal law, the laws of the State of Kansas without
regard to its conflicts of law provisions.   However, If there ever is a
question about whether any provision of this Agreement is valid or enforceable,
the provision that is questioned will be governed by whichever state or federal
law would find the provision to  be valid and enforceable.   The loan
transaction that is evidenced by the Note and this Agreement has been applied
for, considered, approved and made, and all necessary loan documents have been
accepted by Lender in the State of Kansas.
 
Choice of Venue. If there is lawsuit, Grantor agrees upon Lender's request to
submit to the jurisdiction of the courts of RENO County, State of Kansas.
 
No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by
Lender of a provision of this Agreement shall not prejudice or constitute a
waiver of Lender's right otherwise to demand strict compliance with that
provision or any other provision of this Agreement. No prior waiver by Lender,
nor any course of dealing between Lender and Grantor, shall constitute a waiver
of any of Lender's rights or of any of Grantor's obligations as to any future
transactions. Whenever the consent of Lender is required under this Agreement,
the granting of such consent by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion of
Lender.
 
Notices. Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mall postage
prepaid; directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address.  For notice purposes, Grantor agrees to
keep Lender informed at all times of Grantor's current address. Unless otherwise
provided or required by law, if there is more than one Grantor, any notice given
by Lender to any Grantor is deemed to be notice given to all Grantors.
 
Power of Attorney. Grantor hereby appoints Lender as Grantor's irrevocable
attorney in fact for the purpose of executing any documents necessary to
perfect, defend, or to continue the security interest granted in this Agreement
or to demand termination of filings of other secured parties. Lender may at any
time, and without further authorization from Grantor, file a carbon,
photographic or other reproduction or any financing statement or of this
Agreement for use as a financing statement. Grantor will reimburse Lender for
all expenses for the perfection and the continuation of the perfection of
Lender's security interest in the Collateral.
 
Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal invalid, or unenforceable as to any circumstance that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement.  Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.
 
Successors arid Assigns.  Subject to any limitations stated in this Agreement on
transfer or Grantor's interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns.  If ownership of
the Collateral becomes vested in a person other than Grantor, Lender, without
notice to Grantor, may deal with Grantor's successors with reference a to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Grantor from the obligations of this Agreement or liability under the
Indebtedness.
 
Survival of Representations and Warranties. All representations, warranties, and
agreements made by Grantor in this Agreement shall survive the execution and
delivery of this Agreement, shall be continuing in nature, and shall remain in
full force and effect until such time as Grantor's
Indebtedness shall be paid in full.
 
Time is of the Essence. Time is of the essence in the performance of this
Agreement.
 
Waive Jury.  All parties to this Agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.
 
DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require. Words and terms not otherwise defined in this Agreement shall have
the meanings attributed to such terms in the Uniform Commercial Code:


Agreement. The word "Agreement" means this Commercial Security Agreement, as
this Commercial Security Agreement may be amended or modified from time to time,
together with all exhibits and schedules attached to this Commercial Security
Agreement from time to time.


Borrower.  The word "Borrower"' means INTEGRITY CAPITAL INCOME FUND. INC. and
includes all co-signers and co-makers signing the Note and all their successors
and assigns.


Collateral.  The word "Collateral" means all of Grantor's right, title and
interest in and to all the Collateral as described in the Collateral Description
section of this Agreement.


Default. The word "Default" means the Default set forth in this Agreement in the
section titled "Default".


Environmental Laws. The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA") the Superfund .Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act , 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act,  42 U.S.C. Section 6901, et seq., or  other
applicable state or federal laws, rules, or

--------------------------------------------------------------------------------



 
                                                                                                                          
 
Loan No: 4025635
COMMERCIAL SECURITY AGREEMENT
(Continued)    
Page 5

 



Event of Default The words "Event of Default" mean any of the events of default
set forth in this Agreement in the default section of this Agreement.


Grantor. The word "Grantor" means INTEGRITY CAPITAL INCOME FUND, INC.


Guaranty. The word "Guaranty" means the guaranty from guarantor. endorser,
surety, or accommodation party to Lender, including without limitation a
guaranty of all or part of the Note.
 
Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard  to human
health or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste defined by or
listed under the


Environmental Laws. The term "Hazardous Substances" also includes, without
limitation petroleum and petroleum by-products or any fraction thereof and
asbestos.


Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Grantor is responsible
under this Agreement or under any of the Related Documents. Specifically,
without limitation, Indebtedness includes the future advances set forth in the
Future Advances provision, together with all interest thereon and all amounts
that may be indirectly secured by the Cross-Collateralization provision of this
Agreement.


Lender. The word "Lender" means CENTRAL BANK AND TRUST CO, is successors and
assigns.


Note. The word "Note" means the Note dated October 21, 2015 and executed by
INTEGRITY CAPITAL INCOME FUND, INC., in the principal amount of $3,200,000.00,
together with all renewals of, extensions of, modifications of, refinancings of
, consolidations of, and substitutions for the note or credit agreement.


Property. The word "property" means all of Grantor's right, title and interest
in and to all the Property as described in the "Collateral Description" section
of this Agreement.


Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.


GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL SECURTTY
AGREEMENT AND AGREES TO ITS TERMS. THIS AGREEMENT IS DATED OCTOBER 21, 2015.


GRANTOR:


INTEGRITY CAPITAL


            By:
/s/ RANDALL B. RUSH
  By:
/s/ WENDY R. FISHER
   
RANDALL B. RUSH, Treasurer & Chief Financial    
Officer of INTEGRITY CAPITAL INCOME FUND, INC.
   
WENDY R. FISHER, Secretary & Chief Operating
Officer of INTEGRITY CAPITAL INCOME FUND, INC.
   
 
   
 
 


 
LENDER:

 
CENTRAL BANK AND TRUST CO

            X
/s/ STEVEN D. REMPEL
 
 
   
STEVEN D. REMPEL, Senior Vice President
   
 
   
 
   
 
 



 
 
 
 
 
 
 